UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6291



TERRY WENDELL COPELAND,

                                              Plaintiff - Appellant,

          versus


ROBERT J. HURLEY, Forensic Scientist; STEVEN
E. HARRIS; NANCY S. FORSTER; ROBERT F. BARRY;
MICHAEL R. BRAUDES; SCOTT WHITNEY; THOMAS A.
KENNEDY; CAROL E. CHANCE; HOWARD MARGULIES;
KEVIN P. CLARK; JAMES W. HAGIN, JR., Detective
Sergeant; RONALD A. KARASIC; JOHN MERTEN,
F.B.I. Agent; RONALD LAMARTINA, Detective
Sergeant,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-05-
10-AMD)


Submitted:   June 23, 2005                  Decided:   June 30, 2005


Before WIDENER, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Wendell Copeland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Terry Wendell Copeland appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Copeland v. Hurley, No. CA-05-10-AMD (D. Md. Jan. 7, 2005).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -